          Case 3:97-cv-01941-PCD Document 141 Filed 12/14/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT


 CARL BAYARD JOHNSTON, et al.        )
                                     )
                         Plaintiffs, )                 CIVIL ACTION NO.
      v.                             )                 3:97-CV-01941 (PCD)
                                     )
 PATENT ENFORCEMENT FUND, INC.       )
                                     )
                       Defendant. )                    December 14, 2020

                    ORDER REGARDING SETTLEMENT PROCEEDS

        This Court previously entered an Order approving a settlement agreement between Evans

Cooling Systems, Inc. (“ECS”) and Patent Enforcement Fund, Inc. (“PEF”) whereby an agreed

percentage of any recovery obtained by ECS in a then pending action in Connecticut Superior

Court captioned John W. Evans, et al. v. General Motors Corp., Docket No. X06-CV94-0156090S

(“the Lawsuit”) would be paid to PEF. ECS and PEF have notified the Court that the Lawsuit has

been settled pursuant to a Settlement Agreement (“Agreement”), that ECS is holding funds from

the settlement of the Lawsuit in escrow for the benefit of PEF, and that the amount of the settlement

payment and the amount held in escrow for PEF are subject to certain confidentiality provisions

of the Agreement.


        Accordingly, it is hereby ORDERED that within ten (10) days following the date of this

Order, ECS shall disclose to the Receiver for PEF the amount being held in escrow for PEF, and

ECS shall make arrangements to transfer the funds to said Receiver, Edward Scofield, to be held

in trust for PEF.


        It is further ORDERED that information regarding the amount of the settlement paid to

ECS in the Lawsuit and the amount held by in escrow by ECS for the benefit of PEF will be


ME1 35119982v.1
          Case 3:97-cv-01941-PCD Document 141 Filed 12/14/20 Page 2 of 2




disclosed only as required for distribution of the proceeds by PEF’s Receiver to claimants on the

funds, and that the amount of the settlement payment or the amount held by ECS for PEF will not

be otherwise publicized or disseminated.


        It is further ORDERED that the Receiver for PEF will take all reasonable steps to require

claimants to maintain the confidentiality of the amount of the settlement payment to ECS, the

amount held in escrow for PEF and the amount paid to the claimant.


                  Dated at Bridgeport, Connecticut this 14th day of December 2020.

                                              ________/s/___________________
                                                    William I. Garfinkel
                                                    United States Magistrate Judge




ME1 35119982v.1
